Citation Nr: 9922121	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-30 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a left hip condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel






INTRODUCTION

The veteran served on active duty in the military from June 
1986 to June 1990.
The veteran had subsequent service in the Reserves, with that 
service terminating in May 1994.

In July 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, denied the 
veteran's claim for service connection for a left hip 
condition.  The veteran timely appealed to the Board of 
Veterans' Appeals (Board).  The veteran perfected his appeal 
through the submission of a VA Form 9, and indicated that he 
desired a hearing before the Board at the RO (Travel Board 
hearing).  The veteran was scheduled to appear at such a 
hearing on May 28, 1999.  The official notice of the hearing 
was mailed to the veteran's last known address.  The notice 
was returned to the RO marked "Addressee Unknown."  The RO 
consulted with the veteran's representative who was unable to 
provide any alternate address for the veteran.  The veteran 
did not appeal for his Travel Board hearing.  The RO, having 
no way to contact the veteran, forwarded his claim to the 
Board for resolution.


FINDING OF FACT

There is no competent medical evidence of any nexus between 
the veteran's current hip disability and any military service 
(active duty, active duty for training, or inactive duty 
training), to include on the basis of aggravation of a pre-
existing hip disability.


CONCLUSION OF LAW

The claim for service connection for a left hip condition is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are completely negative 
for any mention of left hip injury or disease.  A pre-
enlistment form which the veteran completed as part of his 
initial military physical examination, dated May 21, 1986, 
contains the answer "No" to the questions of whether he had 
"any painful or "trick" joints or loss of movement in any 
joint," whether he suffered "impaired use of arms, legs, 
hands and feet," and whether he had ever had "any illness 
or injury including broken bones which required treatment by 
a physician/surgeon, hospitalization or a surgical 
operation."  On a separate form signed by the veteran on May 
23, 1986, he answered "No" to the questions of whether he 
experienced "swollen or painful joints" or "bone, joint or 
other deformity."  In addition to the veteran's reported 
negative history, his pre-enlistment medical examination 
diagnosed only pes planus and an excessive accumulation of 
earwax bilaterally.

Similarly, the report of the veteran's separation 
examination, conducted in May 1990, is negative for 
complaints, findings, or diagnosis pertaining to the left 
hip.  The veteran stated that he was in "excellent" health, 
and the examining physician found nothing unusual or abnormal 
relating to the veteran's left hip.  In addition, the record 
contains the report of a medical  examination during the 
veteran's reserve service.  The January 1994 examination 
revealed no abnormality of the veteran's left hip, and the 
veteran did not then complain that he had any physical 
deficiencies whatsoever.

The first medical evidence of left hip problems experienced 
by the veteran is the report of an examination he underwent 
in March 1992.  Dr. James A. St. Ville diagnosed congenital 
dysplasia of the hip with dislocation and development of both 
avascular necrosis and osteoarthritis.  These medical records 
reflect the veteran's report that he had an eighteen-year 
history of left hip pain.  

The veteran's private medical records from Dr. St. Ville also 
indicate that his review of x-rays revealed that the veteran 
"obviously had congenital dysplasia of the hip as a child."  
The surface of the veteran's femoral head was observed to be 
"very irregular in nature with some troughs along its 
entirety."  Additionally, he observed that the veteran's 
lengthy history of an abnormally articulating femoral head 
has resulted in the femoral head increasing in size and 
taking on the shape of a mushroom.  The acetabulum was 
observed to have some large cystic degeneration, some of 
which are the size of a dove egg; a fragment had broken off 
the acetabulum and was observed floating free along the 
superior pole of the acetabulum.  X-rays also revealed early 
cystic head degeneration in the femoral head.  Dr. St. Ville 
offered that these records indicate that some type of hip 
replacement surgery would be required at a future date. 

Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998). 

However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 81.

In order for the claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that he 
still has such a condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptoma-tology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

As private medical records clearly reflect, the veteran 
currently suffers from a serious and painful hip condition-
congenital dysplasia of the hip with dislocation and 
development of both avascular necrosis and osteoarthritis.  
Thus, he is well able to demonstrate that he has a current 
disability.  However, there is absolutely no medical evidence 
whatsoever demonstrating that there is a nexus between such 
disability and any service (active duty, active duty for 
training, or inactive duty for training).

Despite the initial diagnosis of a hip disorder of record in 
March 1992, during the veteran's reserves service, the 
evidence does not demonstrate, and the veteran does not 
contend, that a right hip disorder is the result of disease 
or injury during a period of active duty for training, or the 
result of injury during inactive duty training.  See 38 
U.S.C.A. § 101(22),(23),(24) (West 1991); 38 C.F.R. § 3.6 
(1998).  Hence, delineation of his periods of active duty for 
training and inactive duty training during his reserves 
service is unnecessary.  Rather, he essentially argues that 
his current hip problems are the result of aggravation during 
his active military service in the Navy.  Indeed, on his 
initial application for benefits he listed the date of 
disability as "6/2/86," the date his active duty service 
began, and his representative has asserted that his Navy 
service resulted in aggravation of his congenital disability.  
However, there is no medical evidence whatsoever to support 
these assertions.  

The veteran's private physician has established that the 
veteran's primary hip condition, dysplasia, is a congenital 
disorder.  The Board notes, however, that congenital or 
developmental defects, refractive errors of the eye, 
personality disorders and mental deficiency are not diseases 
or injuries within the meaning of applicable legislation 
pertaining to disability compensation.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (1998).  Therefore, as a matter of 
law there is no compensable rating disability."  Beno v. 
Principi, 3 Vet. App. 439, 441 (1992). Although service 
connection may be granted, in limited circumstances, for 
disability resulting from in-service aggravation of a 
congenital or developmental disorder by superimposed disease 
or injury, see Carpenter v. Brown, 8 Vet. App, 240, 245 
(1995), the Board notes that there is no medical evidence 
showing that such has occurred in this case.  

As noted above, the veteran's service medical records do not 
reflect any complaints, findings, or diagnoses of problems 
with his hip.  The first evidence medical evidence of a hip 
disorder was not until March 1992, nearly two years after his 
discharge from active service, but the doctor did not opine 
that the hip condition then shown, congenital dysplasia of 
the hip with dislocation and development of both avascular 
necrosis and osteoarthritis, was in any way related to the 
veteran's military service.  There is otherwise no competent 
medical evidence indicating that that the current condition 
is the result of aggravation of a congenital hip disorder by 
superimposed injury or disease during service, or is 
otherwise related to service.  

In regard to the latter point, the Board notes that service 
connection may be granted, on a presumptive basis, for a 
chronic disease, such as arthritis, diagnosed to a 
compensable degree within a prescribed period post service 
(within one year for arthritis).  See 38 U.S.C.A. §§ 1101, 
1112 (West 1991); 38 C.F.R. § 3.307, 3.309 (1998).  The nexus 
requirement may be satisfied by evidence that a chronic 
disease subject to presumptive service connection manifested 
itself to a compensable degree within the prescribed period.  
See Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).  Here, however, the initial 
diagnosis of osteoarthritis within two years after discharge 
from service clearly cannot meet the statutory and regulatory 
requirements for presumptive service connection. 

In the absence of competent medical evidence of a nexus 
between the veteran current left hip condition and service, 
to include on the basis of aggravation of a congenital 
disorder, the claim is not plausible and must be denied as 
not well grounded.

While the veteran may well believe that his hip deteriorated 
more rapidly due to the physical demands of military service 
than it would have in civilian life, such as constant stair 
climbing between the flight deck and hanger bay aboard his 
ship, he does not have the medical expertise or training to 
competently render an opinion on such a medical matter.  
Therefore, even if the Board accepts as true his contention 
that he did not complain about his hip condition while on 
active duty out of "fear of being discharged," the fact 
that he may have experienced symptoms of his hip condition, 
without more, does not medically constitute aggravation of 
his hip condition during service.  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation, see Hunt v. Derwinski, 1 Vet. App. 
292, 296-7 (1991), and the veteran simply has not presented 
any medical disorder to that effect.

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for a left hip condition is well grounded, 
VA is under no "duty to assist" him in developing the 
evidence pertinent to his claim.  See Epps, 126 F.3d at 1468.  
Moreover, the Board is aware of no circumstances in this case 
that would put VA on notice that any additional relevant 
evidence may exist that, if obtained, would make his claim 
well grounded.  See McKnight v. Gober, 131 F.2d 1483, 1485 
(Fed. Cir. 1997).  

Although the RO did not specifically deny the claim as not 
well grounded, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis.  See Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996).  Furthermore, the 
Board would point out that, in the August 1997 Statement of 
the Case, the RO set forth the legal requirement of 
presenting a well-grounded claim.  Thus, the duty to inform 
the veteran of the evidence necessary to present a well-
grounded claim, and the reasons why his current claim is 
inadequate, has been met.  See 38 U.S.C.A. § 5103(a); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

The veteran's claim for service connection for a left hip 
condition is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

